                      IN THE UNITED STATES DISTRICT COURT
                       FOR NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
                                             )
DANQING HUO,                                 )
                               Plaintiff,    )
                                             )         Case No.:      1:19-cv-03881
               v.                            )
                                             )         Honorable Sharon Johnson Coleman
SYNCHRONY BANK, HORIZON                      )
GROUP XXVII, LLC,                            )
                                             )
                               Defendants.   )


                PLAINTIFF’S REQUEST FOR DISMISSAL WITH PREJUDICE

       In consideration of a negotiated settlement with Defendant Synchrony Bank, Plaintiff Danqing

Huo pursuant to Federal Rule of Civil Procedure Rule 41(a)(2) hereby requests the court enter an order

to dismiss this action between both parties, including all claims herein against Defendant Synchrony

Bank, with each party to bear its own attorney's fees and costs.


DATED:         June 29, 2020                 Respectfully submitted,

                                             By:       /s/Jingfeng Song
                                                       Jingfeng Song
                                                       Counsel for Plaintiff

                                                       Jingfeng Song (Atty. No.: 6308162)
                                                       SciNova IP and Regulatory Consulting LLC
                                                       840 S Northwest Hwy Suite 204
                                                       Barrington, IL 60010




                                                 Page 1 of 2
                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed Plaintiff’s Request for Dismissal

with Prejudice with the Clerk of the Court, copies of which are served upon all counsels of record

through the Court’s CM/ECF filing system.



                                                             By:     /s/Jingfeng Song
                                                                     Jingfeng Song
                                                                     Counsel for Plaintiff




                                               Page 2 of 2
